Opinion issued October 1, 2013




                                          In The

                                  Court of Appeals
                                         For The

                              First District of Texas
                               ————————————
                                  NO. 01-13-00733-CV
                               ———————————
                       IN RE KRISTOFER KASTNER, Relator



               Original Proceeding on Petition for Writ of Mandamus


                             MEMORANDUM OPINION

      On August 27, 2013, relator, Kristofer Kastner, who has been deemed a

vexatious litigant subject to a prefiling order,1 filed a pro se petition for writ of

mandamus challenging the respondent’s 2 July 1, 2013 denial of his request to file


1
      See In re Kastner, No. 01-13-00318-CV, 2013 WL 4478071, at *1 (Tex. App.—
      Houston [1st Dist.] Aug. 20, 2013, orig. proceeding).
2
      The respondent is the Honorable Ken Wise, Local Administrative Judge of Harris
      County, Texas.
an appeal of the trial court’s orders declaring him a vexatious litigant and

dismissing the underlying suit.3      See TEX. CIV. PRAC. & REM. CODE ANN.

§ 11.102(c) (Vernon Supp. 2012) (providing that litigant may not appeal

administrative judge’s determination, but that litigant may apply for writ of

mandamus “not later than the 30th day after the date of the decision” of local

administrative judge denying litigant permission to file litigation). Relator was

denied permission to file his appeal on July 1, 2013, but he did not file his petition

in this Court until August 27, 2013. See In re Johnson, 390 S.W.3d 584, 586 (Tex.

App.—Amarillo 2012, orig. proceeding) (holding that legislature limited appellate

courts’ exercise of writ power under section 11.102(c) to petitions filed no later

than thirtieth day after local administrative judge’s decision and that petitions filed

outside that time frame do not invoke appellate court’s mandamus jurisdiction).

      Accordingly, we dismiss the petition for writ of mandamus for want of

jurisdiction. Any pending motions are dismissed as moot.

                                   PER CURIAM

Panel consists of Justices Keyes, Higley, and Massengale.




3
      The underlying proceeding is Kastner v. Sanders et al., No. 2011-54173 (133rd
      District Court, Harris County, Tex.), the Honorable Jaclanel McFarland presiding.

                                              2